











Exhibit 10.4




SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT

AND CERTAIN RELATED AGREEMENTS




SECOND AMENDMENT, dated as of November 26, 2007 (this “Amendment”), to the
SECURITIES PURCHASE AGREEMENT, dated as of February 14, 2007, as amended by the
First Amendment, dated as of April 9, 2007 (as so amended, the “Securities
Purchase Agreement”), among Corcell, Ltd., a Nevada corporation (the “Company”),
Cord Blood America, Inc., a Florida corporation (the “Parent”), and Shelter
Island Opportunity Fund, LLC, or any Affiliate thereof designated by it (the
“Purchaser”).

The parties desire to amend the Securities Purchase Agreement, a Put Agreement
and the Registration Rights Agreement.

Therefore, in consideration of the premises and the agreements herein, the
Company, the Parent and the Purchaser hereby agree as follows:

1.

Definitions.  All terms used herein which are defined in the Securities Purchase
Agreement and not otherwise defined herein are used herein as defined therein.

2.

Amendments.  

(a)

The following definitions appearing in Article I of the Securities Purchase
Agreement are hereby amended and restated as follows:

“Debenture” means, collectively, (i) the $2,300,000 Secured Original Issue
Discount Debenture issued by the Company to the Purchaser on the Closing Date,
in the form of Exhibit B attached hereto, (ii) the $230,000 Secured Original
Issue Discount Debenture issued by the Parent to the Purchaser on the Second
Closing Date, in the form of Exhibit B-1 hereto and (iii) the $1,000,000 Secured
Original Issue Discount Debenture issued by the Company to the Purchaser on the
Third Closing Date, in the form of Exhibit B-2 hereto .

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Parent pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Parent or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, as amended from time to
time, provided that such securities have not been amended since the date of this
Agreement, as amended from time to time, to increase the number of such
securities or to decrease the exercise, exchange or conversion price of any such
securities, (c) securities issued to Enable Growth Partners LP, or a company
affiliated with Enable Growth Partners LP (“Enable”) pursuant to that certain
Stock Purchase Agreement, dated as of November 26, 2007, between the Company and
Enable and/or (d) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Parent, provided any such issuance shall only be to a Person which is, itself or
through its subsidiaries, an operating company in a business synergistic with
the business of the Parent and in which the Parent receives benefits in addition
to the investment of funds, but shall not include a transaction in which the
Parent is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business is investing in securities.

“Parent Counsel” means Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd
Floor, New York, New York 10006.














--------------------------------------------------------------------------------







“Put Agreement” means, collectively, (i) each Put Agreement, dated February 14,
2007, between the Parent and the Purchaser, and the Parent and the Advisor, in
the form of Exhibit D-1 and Exhibit D-2 attached hereto, (ii) the Put Agreement,
dated the Second Closing Date, between the Parent and the Purchaser, in the form
of Exhibit D-3 attached hereto and (iii) the Put Agreement, dated the Third
Closing Date, between the Parent and the Purchaser, in the form of Exhibit D-4
attached hereto .

“Transaction Documents” means this Agreement (including any and all amendments
to this Agreement), the Blocked Account Agreement, the Debenture, each Warrant,
each Registration Rights Agreement, the Security Agreements, each Put Agreement,
the Guaranty, the Collateral Account Control Agreement and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

“Warrant” means, collectively, (i) each of the Common Stock Purchase Warrant, in
the form of Exhibits G-1 and G-2, as amended in accordance with the Second
Amendment to this Agreement, delivered to the Purchaser and the Advisor at the
Closing in accordance with Section 2.2(a) hereof, which Warrant shall be
exercisable immediately and have a term of exercise equal to ten years, (ii) the
Rainmakers Stock Purchase Warrant, in the form of Exhibits G-3 attached hereto,
as amended in accordance with the Second Amendment to this Agreement, delivered
to the Purchaser at the Second Closing in accordance with Section 2A.2(a)
hereof, which Warrant shall be exercisable immediately and have a term of
exercise equal to ten years and (iii) the Common Stock Purchase Warrant, in the
form of Exhibits G-4, delivered to the Purchaser at the Closing in accordance
with Section 2B.2(a) hereof, which Warrant shall be exercisable immediately and
have a term of exercise equal to five years .

(b)

The following defined terms are added to Article I of the Securities Purchase
Agreement in the appropriate alphabetical order:

“Advance” means the amount of funds actually  advanced by the Purchaser to the
Parent pursuant to the Debenture in the form of Exhibit B-2 attached hereto.




“Acquisition” means an acquisition (whether of assets or stock or however else
structured) to be effected by the Company pursuant to Section 4.14 of cord blood
samples or businesses engaged in the storage of cord blood samples, the purchase
price of which is financed, in whole or in part, with the proceeds of the
Debenture in the form of Exhibit B-2 attached hereto.




“Third Closing” means the closing of the purchase and sale of Securities
pursuant to Section 2B.1




“Third Closing Date” means the Trading Day when all the conditions precedent to
each of the respective obligations of the Purchaser and the Parent under Article
IIB. to be satisfied on the Third Closing Date has been satisfied or waived.




(c)

The following is added, immediately following Article IIA., as Article IIB. of
the Securities Purchase Agreement:

ARTICLE IIB.

ADDITIONAL PURCHASE AND SALE




2B.1

Third Closing.  On the Third Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of the Second Amendment to this Agreement by the parties hereto, the
Parent agrees to sell to the Purchaser the Debenture in the form of Exhibit B-2
attached hereto and the Warrant in the form of Exhibit G-4 attached hereto and
the Purchaser agrees to purchase such Debenture and such Warrant.  The Parent
shall deliver to the Purchaser the Debenture in the form of Exhibit B-2 attached
hereto and the Warrant in the form of Exhibit G-4 attached hereto and the other
items set forth in Section 2B.2 issuable at the Third Closing.  Upon
satisfaction of the conditions and completion of the deliveries to be
effectuated on the Third Closing Date set forth in Sections 2B.2 and 2B.3, the
Third Closing shall occur at the offices of FW, or such other location as the
parties shall mutually agree.











--------------------------------------------------------------------------------







2B.2

Deliveries.

(a)

On the Third Closing Date, the Parent shall deliver or cause to be delivered to
the Purchaser (or as otherwise specified) the following:

(i)

the Second Amendment to this Agreement, duly executed by the Parent, the Company
and Rainmakers;

(ii)

a legal opinion of Parent Counsel, in the form of Exhibit N attached hereto;

(iii)

the Debenture in the form of Exhibit B-2 attached hereto, duly executed by the
Company;

(iv)

the Warrant in the form of Exhibit G-4 attached hereto registered in the name of
the Purchaser to purchase up to 20,270,270 shares of Common Stock, with a per
share exercise price and subject to adjustment as specified therein;

(v)

an amendment in the form of Exhibits G-1A, G-2A and G-3A attached hereto to the
Warrants in the form of Exhibits G-1, G-2 and G-3 attached hereto;

(vi)

resolutions duly adopted by the Board of Directors of the Company, Parent and
Rainmakers authorizing the consummation of transactions contemplated by the
Transaction Documents to be consummated at the Third Closing;

(vii)

the Put Agreement in the form of Exhibit D-4 attached hereto, duly executed by
Parent;

(viii)

an engagement letter with the Advisor, duly executed by the Parent; and




(ix)

a Subordination Agreement with Enable, duly executed by such Person and Parent.




(b)

On the Third Closing Date, the Purchaser shall deliver or cause to be delivered
to the Company and the Parent the following:

(i)

the Second Amendment to this Agreement, duly executed by the Purchaser;

(ii)

the Put Agreement, in the form of Exhibit D-4 attached hereto, duly executed by
the Purchaser;

(iii)

a Subordination Agreement with Enable, duly executed by the Purchaser; and

(iv)

a Waiver of Anti-Dilution Rights, in the form of Exhibit O attached hereto, duly
executed by the Purchaser.

2B.3

Closing Conditions.

(a)

The obligations of the Parent and the Company in connection with the Third
Closing are subject to the following conditions being met:

(i)

the accuracy in all material respects when made and on the Third Closing Date of
the representations and warranties of the Purchaser contained herein;

(ii)

all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Third Closing Date shall have been performed; and











--------------------------------------------------------------------------------










(iii)

the delivery by the Purchaser of the items set forth in Section 2B.2(b) of this
Agreement.

(b)

The obligations of the Purchaser hereunder in connection with the Third Closing
and in connection with each Advance are subject to the following conditions
being met:

(i)

the accuracy in all material respects on the Third Closing Date and the date of
such Advance of the representations and warranties of the Parent, Rainmakers
 and the Company contained herein;

(ii)

all obligations, covenants and agreements of Rainmakers, the Company and Parent
required to be performed at or prior to the Third Closing Date and the date of
such Advance shall have been performed;

(iii)

the delivery by Rainmakers and Parent of the items set forth in Section 2B.2(a)
of this Agreement;

(iv)

there shall have been no Material Adverse Effect with respect to Rainmakers or
the Parent on the Third Closing Date and the date of such Advance since the date
of the Second Amendment to this Agreement;

(v)

the terms and conditions of the Acquisition proposed to be made with the
proceeds of such Advance shall be satisfactory to the Purchaser in the
Purchaser’s sole discretion on the date of such Advance and the Purchaser shall
have notified the Parent thereof in writing;

(vi)

the Company (or such other Person that is to own the assets to be acquired in
the Acquisition proposed to be made with the proceeds of such Advance) shall
have executed and delivered to the Purchaser a security agreement and such other
instruments and documents as the Purchaser may reasonably request to grant to
the Purchaser a perfected, first priority security interest in the assets to be
acquired by the Company (or such other Person) in such Acquisition, and to have
the proceeds of all accounts receivable relating to the assets or Person
acquired in such Acquisition to be remitted to the account established pursuant
to the Collateral Account Control Agreement;

(vii)

on the date of such Advance, no Event of Default (as such term is defined in a
Debenture) shall have occurred and shall be continuing; and

(viii)

if the Common Stock is traded on a Trading Market at the date of the Second
Amendment to this Agreement, from such date to the Third Closing Date and the
date of such Advance, trading in the Common Stock shall not have been suspended,
and, at any time prior to the Third Closing Date and the date of such Advance,
trading in securities generally as reported by Bloomberg L.P. shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in the case, in the reasonable judgment of the Purchaser, makes it
impracticable or inadvisable to purchase the Debenture and Warrant to be
purchased at the Third Closing or to make the Advance to be made on such date.











--------------------------------------------------------------------------------







(d)

Section 4.8 of the Securities Purchase Agreement is hereby amended and restated
as follows:

4.8

Use of Proceeds.  The Company shall use the net proceeds from the sale of the
Securities sold hereunder on the Closing Date to pay the cash portion of the
purchase price under the Securities Purchase Agreement.  Parent shall use the
net proceeds from the sale of the Securities sold hereunder on the Second
Closing Date for working capital and the acquisition of certain cord blood
samples.  The Company shall use the net proceeds of the Advances for
Acquisitions.

(e)

The following is added as Section 4.16 of the Securities Purchase Agreement:

4.16

Review and Direct Debit; Increase in Share Authorization .  At the Parent’s
expense, the Purchaser may conduct, or cause a third party chosen by the
Purchaser to conduct, a review of the Company’s and the Parent’s books, records
and operations not more frequently than once during each 12-month period;
provided that, if an Event of Default has occurred and is continuing, the
Purchaser may conduct such additional reviews as it shall determine. The Company
and the Parent agree that when requested by the Purchaser, they will execute and
deliver all agreements and instruments reasonably requested by the Purchaser to
enable payments under each Debenture to be made by automatic debit and
electronic funds transfer to Purchaser.  The Parent shall use its best efforts,
including preparing a proxy statement, filing the same with the Commission and
soliciting the consent of its shareholders, to increase the number of authorized
shares of Common Stock to one billion no later than 90 days after the Third
Closing Date.




(f)

The Securities Purchase Agreement is hereby amended by adding the following
Exhibits hereto as Exhibits thereto in appropriate alphabetical order: Exhibits
B-2, D-4, F-4, G-1A, G-2A, G-3A, G-4 and N.




3.

Conditions to Effectiveness.  This Amendment shall be effective in accordance
with the terms of Section 5.5. of the Securities Purchase Agreement upon (i) the
execution and delivery by the Purchaser, Parent, the Company and Rainmakers of a
counterpart of this Amendment, (ii) the satisfaction or waiver of the conditions
precedent set forth in Section 2B.2 and Section 2B.3 of the Securities Purchase
Agreement to be satisfied on the Third Closing Date and (iii) the payment of up
to $14,000 of the fees and expenses of FW in connection with the preparation and
negotiation of this Amendment and the documents referred to herein.

4.

Representations and Warranties of Parent, the Company and Rainmakers.  The
Parent, the Company and Rainmakers hereby represent and warrant to the Purchaser
as follows:

(a)

The representations and warranties made by the Parent, Rainmakers and the
Company in the Securities Purchase Agreement, as amended hereby, and in each
other Transaction Document to which it is a party delivered to the Purchaser on
or prior to the date hereof are true and correct on and as of the date hereof as
though made on and as of the date hereof (except to the extent such
representations and warranties expressly relate to an earlier date).

(b)

The Parent, the Company and Rainmakers each has all requisite corporate power
and authority to execute, deliver and perform this Amendment and to perform the
Securities Purchase Agreement, as amended hereby.











--------------------------------------------------------------------------------







(c)

The execution, delivery and performance by the Parent, the Company and
Rainmakers of this Amendment, and the performance by the Parent, the Company and
Rainmakers of the Securities Purchase Agreement, as amended hereby, and the
execution, delivery and performance by Rainmakers of each Transaction Document
to which it is a party (i) do not and will not contravene any law or any
contractual restriction binding on or affecting any of them or any of their
respective properties, and (ii) do not and will not result in or require the
creation of any lien, security interest or other charge or encumbrance upon or
with respect to any of their respective properties, other than in favor of the
Purchaser.

(d)

The Securities Purchase Agreement, as amended hereby, and each Transaction
Document to which Rainmakers is a party, constitutes the legal, valid and
binding obligation of the Parent, the Company and Rainmakers, as the case may
be, enforceable against each of them in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

5.

Representations and Warranties of Purchaser.  Purchaser hereby represents and
warrants to the Parent, the Company and Rainmakers as follows:

(a)

The representations and warranties made by the Purchaser in the Securities
Purchase Agreement and in each other Transaction Document to which it is a party
delivered by the Purchaser on or prior to the date hereof are true and correct
on and as of the date hereof as though made on and as of the date hereof (except
to the extent such representations and warranties expressly relate to an earlier
date).

(b)

The Purchaser has all requisite power and authority to execute, deliver and
perform this Amendment and to perform the Securities Purchase Agreement, as
amended hereby.  

6.

Continued Effectiveness of the Securities Purchase Agreement.  Except as
otherwise expressly provided herein, the Securities Purchase Agreement and the
other Transaction Documents are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects except that on and
after the date hereof, all references in the Securities Purchase Agreement to
“this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the Securities Purchase Agreement shall mean the Securities
Purchase Agreement as amended by this Amendment. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Purchaser under the Securities Purchase Agreement or any
of the Transaction Documents, nor constitute a waiver of any provision of the
Securities Purchase Agreement or any of the Transaction Documents.  The
Securities Purchase Agreement and each other Transaction Document shall be
deemed to be further amended hereby to the extent necessary to make them
consistent with the amendments affected hereby.

7.

Counterparts.  This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

8.

Headings.  Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.

9.

Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

10.

Amendment as Transaction Document.  The parties hereby acknowledge and agree
that this Amendment constitutes a “Transaction Document” for all purposes of the
Transaction Documents.











--------------------------------------------------------------------------------







11.

Amendments to Registration Rights Agreements.   




(a)

Notwithstanding anything to the contrary in the Registration Rights Agreement
between the Company and Ascendiant Securities, LLC, dated February 14, 2007, and
the Registration Rights Agreement between the Company and Shelter Island
Opportunity Fund, LLC, dated February 14, 2007 (collectively the “Registration
Rights Agreement”), the term “Registrable Securities” in the Registration Rights
Agreement shall not include any shares issuable pursuant to the exercise of any
warrants that are issued pursuant to this Amendment until (and only if) the
Company receives the Maximum Funded Amount (as defined in the $1,000,000 Secured
Original Issue Discount Debenture issued pursuant to this Amendment) and such
Registrable Securities shall only be registered in the registration statement
filed pursuant to that certain Registration Rights Agreement between the Company
and Enable dated the date hereof (the “Enable Registration Rights Agreement”).




(b)

The following is added as Section 2(c) to  each Registration Rights Agreement:




“Notwithstanding anything to the contrary contained herein, if all of the
Registrable Securities  cannot be included in the Enable Registration Statement
as a result of any requirement of the Commission under Rule 415 (including
without limitation, the Manual of Publicly Available Telephone Interpretations
D.29), the Company may, after advocating with the Commission for the inclusion
of all such  Registrable Securities, may reduce the number of such Registrable
Securities included therein to comply with any such requirement.”

12.

Amendment to Put Agreement.  Section 1 of the Put Agreement, dated February 14,
2007, is hereby amended and restated as follows:

“1.

Right to Require Repurchase.  At any one or more times after the Put
Commencement Date until the Put Termination Date, Holder may require that the
Company repurchase all or any portion of the Put Shares at a price equal to the
Exercise Price.  The “Exercise Price” applicable under this Put Option shall be
equal to $0.05278 per Put Share (or $1,900,000 for all the Put Shares).”




(Signature Pages Follow)














--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

CORCELL, LTD.




By:__________________________________________

     Name:

     Title:

CORD BLOOD AMERICA, INC.




By:__________________________________________

     Name:

     Title:

CAREER CHANNEL, INC.




By:__________________________________________

     Name:

     Title:

SHELTER ISLAND OPPORTUNITY FUND, LLC

By: Shelter Island GP, LLC, its Manager

By:__________________________________________

     Name:

     Title:

          









